Citation Nr: 1719215	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for bilateral hearing loss, in excess of 0 percent from February 10, 2012 to March 10, 2016, and in excess of 10 percent from March 10, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1951 to April 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, initially assigning a noncompensable (0 percent) disability rating effective February 10, 2012.  A September 2016 rating decision assigned a 10 percent disability rating for the bilateral hearing loss disability from March 10, 2016.  Although a higher rating has been assigned for the bilateral hearing loss disability for part of the initial rating period on appeal, as reflected in the September 2016 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the bilateral hearing loss disability for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The issue on appeal first came before the Board in April 2016.  At that time, the Board remanded to obtain a new VA audiometric examination, which was subsequently performed in June 2016.  Upon the matter being returned to the Board, the issue on appeal was again remanded in November 2016 to obtain outstanding VA Medical Center (VAMC) audiometric examination reports.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons discussed below, the appeal must again be remanded to obtain outstanding VAMC audiometric records.

In March 2016, the Veteran and spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on the Veterans Benefits Management System (VBMS).  The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

As discussed in the November 2016 remand, VA had previously received June 17, 2015 and July 21, 2015 VAMC audiology consultation reports, which provided that puretone audiometric numbers and speech recognition scores were available "in CPRS Tools/Audiogram Display."  As VA had not received copies of the audiometric examination results found within CPRS Tools, the Board remanded the matter and directed the AOJ to either obtain the outstanding audiometric results or to notify the Veteran if such records were unavailable.  Unfortunately, it does not appear that these outstanding VAMC audiometric examination results were obtained from CPRS Tools.  Rather, it appears to the Board that the AOJ merely obtained copies of the June 17, 2015 and July 21, 2015 VAMC audiology consultation reports already associated with the record.  As such, pursuant to Stegall, remand to again attempt to obtain these outstanding VAMC audiometric examination results from CPRS Tools is necessary.  

Further, VA treatment records also reflect that the Veteran received a VAMC audiometric examination on February 28, 2012.  Again, per the VA treatment record, the results of the examination could be found in CPRS Tools.  Just as with the June 17, 2015 and July 21, 2015 VAMC audiometric examinations, it does not appear that the February 28, 2012 VAMC audiometric examination results were obtained from CPRS Tools and associated with the record.  As such, on remand the AOJ should also attempt to obtain this outstanding VAMC audiometric examination report.

Finally, on remand the AOJ should obtain any outstanding VA treatment records for the period from October 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  Obtain the June 17, 2015 and June 21, 2015 audiology examination test results, including puretone audiometric numbers and speech recognition scores, conducted at the Kerrville VAMC, and the February 28, 2012 audiology examination test results, including puretone audiometric numbers and speech recognition scores, conducted at the Audie L. Murphy Memorial VAMC.  These records may be found in "CPRS Tools/Audiogram Display."  Efforts to obtain these records should be associated with the claims file, including the AOJ's efforts to access CPRS Tools, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 
38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2.  Then, readjudicate the issue of a higher initial disability rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




